Citation Nr: 0816005	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation of diabetes mellitus with hypertension, 
proteinuria, erectile dysfunction, and dry eyes, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge at the RO in March 2008.  A transcript of his 
hearing has been associated with the claims folder.

In an August 2005 statement, the veteran maintained that the 
condition of his health relative to diabetes had made it 
impossible to perform work duties necessary to support a 
family.  He should be apprised of the evidence and 
information necessary to support a claim of entitlement to a 
total rating based on unemployability due to service 
connected disability.

At his March 2008 hearing and in a statement received the day 
of his hearing, the veteran indicated his desire to pursue a 
claim of entitlement to service connection for depression 
secondary to his diabetes mellitus.  This issue is referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his March 2008 hearing, the veteran testified that his 
diabetes caused fatigue and a lack of stamina for work and 
playing with his grandchildren.  At a July 2005 VA 
examination for nephropathy, the veteran reported that he had 
quit his job because he could not keep up with its 
requirements.  He reported that his diabetes had gotten worse 
and that his medication was changed for better control.  

At the July 2005 VA examination, diagnostic tests revealed no 
protein in the veteran's urine.  However, records from the 
veteran's private physician include laboratory reports 
indicating high urinary protein.  38 C.F.R. § 4.115b, 
Diagnostic Code 7541 directs that renal involvement in 
diabetes mellitus will be rated as renal dysfunction.  38 
C.F.R. § 4.115a includes the criteria for renal dysfunction, 
to include a 30 percent evaluation for constant albumin or 
recurring with hyaline and granular casts or red blood cells.  
It is unclear to the Board whether these conditions exist.  A 
VA examination should be conducted, and should address the 
findings contained in the veteran's private medical records.

The Board also observes that the veteran has not been 
afforded an examination focusing on the manifestations of his 
diabetes mellitus since March 2004.  It is unclear whether 
the reported fatigue and lack of stamina are manifestations 
of his diabetes, and if so, whether such manifestations 
indicate a regulation of activities required for a higher 
evaluation.  Accordingly, the Board concludes that a current 
VA examination is necessary.

The veteran is advised that if there is information or 
evidence supportive of his claim for a higher evaluation, he 
should submit or sufficiently identify such information or 
evidence.

In light of the above discussion, the Board finds that 
additional development is necessary in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the exact nature 
and extent of his service-connected 
diabetes mellitus.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.

The examiner should include a 
comprehensive discussion all 
manifestations of the veteran's diabetes 
mellitus and all associated 
complications, to include hypertension, 
proteinuria, and erectile dysfunction.

With respect to the diabetes mellitus, 
the examiner should indicate whether 
regulation of activities is necessary for 
control of the disease.  The examiner 
should also indicate whether the veteran 
suffers from episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice 
monthly visits to a diabetic care 
provider.

The examiner should clearly identify all 
manifestations of proteinuria, to include 
whether there is constant albumin or 
recurring albumin with hyaline and 
granular casts or red blood cells.  

The examiner should also address whether 
the veteran's reported urinary frequency 
is related to either the veteran's 
diabetes mellitus or the associated 
proteinuria.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  When the above development has been 
completed, the AOJ should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AOJ 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



